Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.

Response to Amendment
Applicant’s remarks filed on 4/20/2021 have been considered by the Examiner.
	Claims 1-2 and 21-22 have been amended. No claims are canceled or newly added. Claims 1-2 and 4-23 are pending in this application and an action on the merits follows.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (U.S. Patent Application Publication No. 20120310644) in view of Mitchell (U.S. Patent Application Publication No. 6684188).
Regarding claim 1, Zimmerman teaches a system for producing documentation, the system comprising: 
at least one storage medium storing processor-executable instructions [P 84] (Zimmerman teaches a memory storing computer-readable software code); and 
at least one processor capable of accessing the at least one storage medium, wherein when the processor-executable instructions are executed by the at least one processor, the at least one processor is configured to perform [P 59, 84]: 
populating an electronic document to be displayed to a user with standard content and a plurality of variable fields, the standard content comprising a narration of a patient encounter being documented, each of the plurality of variable fields having an associated plurality of selectable options that indicate respective content to be inserted into the respective variable field upon selection of the respective selectable option [P 16-17, Claim 1] (Zimmerman teaches creating medical transcription from a dictation by medical personnel about a patient, the transcription being interpreted as the populated document and the dictation being interpreted as a narration of a patient encounter; Zimmerman also teaches identifying triggers which indicate that the user wishes to insert standard content into that particular place in the document, and thus are interpreted as variable fields), 
Zimmerman may not explicitly teach:
the plurality of variable fields being displayed in a first portion of the user interface and selectable options associated with the plurality of variable fields being displayable via one or more selectable interface elements in a second portion of the user interface different from the first portion of the user interface; 
in response to a first variable field of the plurality of variable fields in the electronic document becoming active in the first portion of the user interface, outputting for display to the user via the one or more selectable interface elements of the second portion of the user interface a first plurality of selectable options associated with the first variable field; 
in response to the user selecting one of the first plurality of selectable options in the second portion of the user interface, inserting into the first variable field in the first portion of the user interface the respective content indicated by the selectable option selected by the user; and Application No.: 15/642,2083 Docket No.: N0484.71187US01 Response to Final Office Action Dated February 23, 2021 
in response to a second variable field of the plurality of variable fields in the electronic document becoming active in the first portion of the user interface, outputting for display to the user via the one or more selectable interface elements of the second portion of the user interface a second plurality of selectable options associated with the second variable field.
However, Mitchell teaches:
the plurality of variable fields being displayed in a first portion of the user interface and selectable options associated with the plurality of variable fields being displayable via one or more selectable interface elements in a second portion of the user interface different from the first portion of the user interface [Fig. 18, Col 31 L 41-53, Col 32 L 33-48] (Mitchell teaches a first interface portion 430 comprising report text and editable fields and a second interface portion 434 comprising selectable options associated with fields); 
in response to a first variable field of the plurality of variable fields in the electronic document becoming active in the first portion of the user interface, outputting for display to the user via the one or more selectable interface elements of the second portion of the user interface a first plurality of selectable options associated with the first variable field [Fig. 18, 25, Col 32 L 33-48, Col 42 L 21-33] (Mitchell teaches that when a user selects an edit button 436, which is interpreted as a field becoming active, in the first portion of the interface 434, the list of selectable options to insert appears in the second portion of the user interface 430); 
in response to the user selecting one of the first plurality of selectable options in the second portion of the user interface, inserting into the first variable field in the first portion of the user interface the respective content indicated by the selectable option selected by the user [Fig. 25, Col 32 L 33-48, Col ; and Application No.: 15/642,2083 Docket No.: N0484.71187US01 Response to Final Office Action Dated February 23, 2021 
in response to a second variable field of the plurality of variable fields in the electronic document becoming active in the first portion of the user interface, outputting for display to the user via the one or more selectable interface elements of the second portion of the user interface a second plurality of selectable options associated with the second variable field [Fig. 25-27, Col 37 L 2-42] (Mitchell teaches multiple fields requiring entry and corresponding edit buttons that, when selected by the user, produce appropriate options for insertion into the text; either of elements 512 and 514 from figures 26 and 27 are interpreted as the second plurality of selectable options).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method for production of medical records and other technical documents as taught by Mitchell with Insertion of standard text in transcription taught by Zimmerman with the motivation of improving documentation thereby improving patient care [Mitchell, Col 40 L 14-17].
Regarding claim 2, Zimmerman and Mitchell teach the system of claim 1, wherein outputting for display to the user a first plurality of selectable options comprises
outputting for display, for at least one of the first plurality of displayed selectable options, a respective text string indicating the content to be inserted into the first variable field upon selection of the respective selectable option [Fig. 18, 15] (Mitchel teaches that the list of options comprises text strings); and 
in response to the user selecting one of the at least one of the first plurality of displayed selectable options, inserting the content corresponding to the respective text string into the first variable field [Fig. 25, Col 32 L 33-48, Col 37 L 2-6] (Mitchell teaches that the selected option 502 from the second portion of the interface 430 is output to the text 504 of the first portion of the interface 434).

Zimmerman and Mitchell may not explicitly teach wherein the respective text string is different from the content as claimed by Applicant. 
However, these differences are only found in the non-functional text string content. The text string being different than the input content is not functionally related to the method of providing patient encounter templates comprising variable fields with selectable options. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use text string content different from that taught by Mitchell because such changes do not functionally relate to the system for user selection of fillable template fields and merely using text string content different from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975). 
Regarding claim 4, Zimmerman and Mitchell teach the system of claim 1, wherein the at least one processor is configured to output for display the plurality of variable fields within the standard content [Fig. 25, Col 32 L 33-48, Col 37 L 2-6] (Mitchell teaches that the modifiable fields are within the non-modifiable text).  
Obviousness for combining the teachings of Zimmerman and Mitchell is discussed above for claim 1 and is incorporated herein.
Regarding claim 5, Zimmerman and Mitchell teach the system of claim 1, wherein the at least one processor is configured to output for display the plurality of variable fields as a list separate from the standard content wherein the at least one processor is configured to display the plurality of variable fields as a list separate from the standard content [Fig. 18, Col 31 L 41-53, Col 32 L 33-48] (Mitchell teaches a user first interface portion 430 comprising report text and editable fields and a second interface portion 434 comprising selectable options associated with fields, and thus teaches listing to variables separate from the standard content).
Obviousness for combining the teachings of Zimmerman and Mitchell is discussed above for claim 1 and is incorporated herein.
Regarding claim 17, Zimmerman and Mitchell teach the system of claim 1, wherein the at least one processor is configured to output for display an interface element that allows the user to provide input via speech [Col 47 L 49-51] (Mitchell teaches data entry via speech recognition).  
Obviousness for combining the teachings of Zimmerman and Mitchell is discussed above for claim 1 and is incorporated herein.
Regarding claim 18, Zimmerman and Mitchell teach the system of claim 1, wherein the at least one processor is configured to output for display the standard content, variable fields that have been populated and variable fields that have not been populated differently from one another [Col 21 L 49-65] (Mitchell teaches displaying populated fields with a check mark next to them and unpopulated fields with a question marks next to them, this being interpreted as being shown differently from one another).  
Obviousness for combining the teachings of Zimmerman and Mitchell is discussed above for claim 1 and is incorporated herein.
Regarding claim 21, the claim is analogous to claim 1, and thus is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
Regarding claim 22, the claim is analogous to claim 1, and thus is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (U.S. Patent Application Publication No. 20120310644) in view of Mitchell (U.S. Patent Application Publication No. 6684188) as applied to claim 1 above, and further in view of Mohr (U.S. Patent No. 6826727).
Regarding claim 6, Zimmerman and Mitchell may not explicitly teach the system of claim 5, wherein the at least one processor is configured to output for display a link associated with each of the plurality of variable fields, each link providing context for the associated variable field when selected.
However, Mohr teaches the system of claim 5, wherein the at least one processor is configured to output for display a link associated with each of the plurality of variable fields, each link providing context for the associated variable field when selected [Fig. 6, Col 14 L 1-28] (Mohr teaches that each variable in a variable list is selectable by the user and causes the system to display a pop-up menu to provide the definition and sources of the variable, which are being interpreted as context; thus, Mohr’s listed variables are being interpreted as links associated with each variable field).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Apparatus, methods, and programming for automatically laying out documents as taught by Mohr within the system taught by Zimmerman and Mitchell with the motivation of providing the user context for each variable thereby allowing for greater ease in the generation of dynamic documents and the definition of variables within said document [Mohr, Col 2 L 41- Col 3 L 4].
Regarding claim 7, Zimmerman, Mitchell, and Mohr may not explicitly teach the system of claim 6, wherein each link displays corresponding standard content to provide context for the associated variable field when selected as claimed by Applicant. 
However, the disclosure of Mohr teaches selectable variable links as discussed above for claim 6 [Fig. 6, Col 14 L 1-28] and that the user may select a variable to view its location within the document, the document corresponding to the standard content taught by Mitchell, which is being interpreted as providing context for the selected variable [Col 28, L 48-59]. 
simple substitution of one known element for another producing a predictable result of providing context to a selected variable renders the claim obvious to a person having ordinary skill in the art at the time of filing.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (U.S. Patent Application Publication No. 20120310644) in view of Mitchell (U.S. Patent Application Publication No. 6684188) and Mohr (U.S. Patent No. 6826727) as applied to claim 6 above, and further in view of Reicher (U.S. Patent Application Publication No. 20100138239).
Regarding claim 8, Zimmerman, Mitchell, and Mohr may not explicitly teach the system of claim 7, wherein each link displays the associated variable field within the standard content to provide context for the associated variable field when selected.  
However, Reicher teaches the system of claim 7, wherein each link displays the associated variable field within the standard content to provide context for the associated variable field when selected  [Col 28, L 48-59] (Reicher teaches that the user may select a variable to view its location within the document, the document corresponding to the standard content taught by Reicher, which is being interpreted as providing context for the selected variable).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method of providing dynamic and customizable medical examination forms as taught by Reicher with the Insertion of standard text is transcription taught by Zimmerman with the motivation of allowing for greater customization of examination documents by medical professionals [Reicher P 24].

Claims 9-14, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (U.S. Patent Application Publication No. 20120310644) in view of Mitchell (U.S. Patent Application Publication No. 6684188) as applied in claim 1 above, and further in view of Reicher (U.S. Patent Application Publication No. 20100138239).
Regarding claim 9, Zimmerman and Mitchell teach the system of claim 1, wherein the at least one processor is configured to automatically populate at least one of the plurality of variable fields with default content.
However, Reicher teaches the system of claim 1, wherein the at least one processor is configured to automatically populate at least one of the plurality of variable fields with default content [P 68-69] Reicher teaches that variable fields may be automatically filled by default data).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method of providing dynamic and customizable medical examination forms as taught by Reicher with the Insertion of standard text is transcription taught by Zimmerman with the motivation of allowing for greater customization of examination documents by medical professionals [Reicher P 24].
Regarding claim 10, Zimmerman, Mitchell, and Reicher teach the system of claim 9, wherein the at least one processor is configured to determine the default content to populate at least one of the plurality of variable fields by automatically selecting content indicated by one of the plurality of selectable options associated with the at least one of the plurality of variable fields [P 68-69] (Reicher teaches automatically populating certain variable fields, the fields including drop-down menu options, and thus Reicher teaches automatically selecting a selectable option).  
Obviousness for combining the teachings of Zimmerman, Mitchell, and Reicher is discussed above for claim 9 and is incorporated herein.
Regarding claim 11, Zimmerman, Mitchell, and Reicher teach the system of claim 9, wherein the at least one processor is configured to determine the default content to populate at least one of the plurality of variable fields by accessing at least one patient record [P 69] (Reicher teaches that variable fields may be automatically filled with medical record information).  
Obviousness for combining the teachings of Zimmerman, Mitchell, and Reicher is discussed above for claim 9 and is incorporated herein.
Regarding claim 12, Zimmerman, Mitchell, and Reicher teach the system of claim 9, wherein the at least one processor is configured to determine the default content to populate at least one of the plurality of variable fields by using as the default content, content selected by the user to be inserted into at least one other variable field [P 106] (Reicher teaches automatically importing data into variable fields of a physician’s report based on content selected to be inserted into variable fields of an examination form). 
Obviousness for combining the teachings of Zimmerman, Mitchell, and Reicher is discussed above for claim 9 and is incorporated herein.
	Regarding claim 13, Zimmerman, Mitchell, and Reicher teach the system of claim 9, wherein the at least one processor is configured to determine the default content to populate at least one of the plurality of variable fields based on content selected by the user to be inserted into at least one other variable field [P 106] (Reicher teaches automatically importing data into variable fields of a physician’s report based on content selected to be inserted into variable fields of an examination form).   
Obviousness for combining the teachings of Zimmerman, Mitchell, and Reicher is discussed above for claim 9 and is incorporated herein.
Regarding claim 14, Zimmerman, Mitchell, and Reicher teach the system of claim 9, wherein the at least one processor is configured to determine the default content to populate at least one of the plurality of variable fields based on past performance by and/or preferences of the user [P 10] (Reicher .  	
Obviousness for combining the teachings of Zimmerman, Mitchell, and Reicher is discussed above for claim 9 and is incorporated herein.
Regarding claim 19, Zimmerman and Mitchell may not explicitly the system of claim 18, wherein the at least one processor is configured to provide, for each variable field that has not been populated a description of the respective variable field.
However, Reicher teaches the system of claim 18, wherein the at least one processor is configured to provide, for each variable field that has not been populated a description of the respective variable field [Fig. 8B] (Reicher teaches displaying, in a field not yet population, a description of the variable, such as element 369a of Fig. 8B).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method of providing dynamic and customizable medical examination forms as taught by Reicher with the Insertion of standard text is transcription taught by Zimmerman with the motivation of allowing for greater customization of examination documents by medical professionals [Reicher P 24].
Zimmerman, Mitchell, and Reicher may not explicitly teach in the display of each variable field that has not been populated as claimed by Applicant. Specifically, Reicher teaches that some unpopulated fields may include a question mark, such as in element 371a of Fig. 8B. 
However, the disclosure of Reicher teaches that including a description of a variable in unpopulated template fields was known in the prior art before the effective filing date of the claimed invention. Since the claimed element and its function are shown in the prior art, albeit not in all embodiments of unpopulated variable fields, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in simple substitution of one known element for another producing a predictable result of providing the user a description of what goes in the empty field renders the claim obvious to a person having ordinary skill in the art at the time of filing.
Regarding claim 20, Zimmerman and Mitchell teach the system of claim 1, 
each comprising standard content comprising a narration of the corresponding type of patient encounter and a plurality of variable fields [P 16-17, Claim 1] (Zimmerman teaches creating medical transcription from a dictation by medical personnel about a patient, the dictation being interpreted as a narration of a patient encounter; Zimmerman also teaches identifying triggers which indicate that the user wishes to insert standard content into that particular place in the document, and thus are interpreted as variable fields)
Zimmerman and Mitchell may not explicitly teach:
wherein the storage medium stores a plurality of templates, each of the plurality of templates associated with a corresponding type of patient encounter and 
associated with a respective plurality of selectable options indicating respective content that can be inserted into the associated variable field.  
However, Reicher teaches:
wherein the storage medium stores a plurality of templates, each of the plurality of templates associated with a corresponding type of patient encounter [P 47-48] (Reicher teaches a database of templates wherein the template corresponds with a certain type of examination to be conducted) and 
associated with a respective plurality of selectable options indicating respective content that can be inserted into the associated variable field [P 68-69] (Reicher teaches automatically populating certain variable fields, the fields including drop-down menu options, and thus Reicher teaches automatically selecting a selectable option).  

Regarding claim 23, Zimmerman and Mitchell teach the system of claim 1, 
wherein the electronic document is a medical report documenting a patient encounter [P 26] (Zimmerman teaches that the forms may document medical examinations), 
the standard content is annotated with one or more medical codes [P 48-49] (Zimmerman teaches that the document comprises workType codes, such as codes indicating notes, consultation, discharge summaries, radiology reports, etc., which are interpreted as medical codes), and 
Zimmerman and Mitchell may not explicitly teach:
wherein the at least one processor is configured to, in response to the user selecting one of the first plurality of displayed selectable options associated with the first variable field, update the one or more medical codes annotating the standard content.
However, Reicher teaches:
wherein the at least one processor is configured to, in response to the user selecting one of the first plurality of displayed selectable options associated with the first variable field, update the one or more medical codes annotating the standard content [P 68] (Reicher teaches in response to user selection of an examination, which is interpreted as a selection of a first displayable option, linking or removing links between forms and examination types, which are interpreted as corresponding to the workType codes taught by Zimmerman above).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method of providing dynamic and customizable medical examination forms as .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (U.S. Patent Application Publication No. 20120310644) in view of Mitchell (U.S. Patent Application Publication No. 6684188) as applied to claim 1 above, and further in view of Oez (U.S. Patent Application Publication No. 20140324477).
	Regarding claim 15, Zimmerman and Mitchell teach the system of claim 1, wherein the electronic document is a medical report documenting a patient encounter [Col 1 l 21-27] (Mitchell teaches that the documentation is for patient encounter), and 
Obviousness for combining the teachings of Zimmerman and Mitchell is discussed above for claim 1 and is incorporated herein.
	Zimmerman and Mitchell may not explicitly teach:
wherein the at least one processor is configured to, in response to the user selecting one of the first plurality of displayed selectable options associated with the first variable field, annotate the first variable field with medical coding information.
	However, Oez teaches:
wherein the at least one processor is configured to, in response to the user selecting one of the first plurality of displayed selectable options associated with the first variable field, annotate the first variable field with medical coding information [P 41, 46] (Oez teaches embedding data input into a medical form with medical codes).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method and system for generating a medical report and computer program product 
	Regarding claim 16, Zimmerman, Mitchell, and Oez teach the system of claim 15, wherein the at least one processor is configured to, in response to the user selecting one of the first plurality of displayed selectable options associated with the first variable field, annotate the first variable field with one or more medical codes P 41, 46] (Oez teaches embedding data input into a medical form with medical codes).  
	Obviousness for combining the teachings of Zimmerman, Mitchell, and Oez is discussed above for claim 15 and is incorporated herein. 
	

Response to Arguments
Applicant’s arguments filed on 4/20/2021 have been fully considered. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 4/20/2021.

35 USC 103 Arguments
1. 	Regarding Applicant’s arguments addressing amendments [Applicant Remarks Pg. 9-11], Examiner respectfully submits that, in light of the present amendments, the independent claims are now rejected over Zimmerman (U.S. Patent Application Publication No. 20120310644) in view of Mitchell (U.S. Patent Application Publication No. 6684188). Applicant specifically discusses amendments specifying a first and second portion of the user interface. Examiner relies on Mitchell to teach these amendments because Mitchell teaches a first interface portion 430 comprising report text and editable fields and a second interface portion 434 comprising selectable options associated with fields [Fig. 18, Col 31 L 41-53, Col 32 L 33-48]. Thus, the combination of Zimmerman and Mitchell teaches the entirety of the amended claims.
	It is for at least the reasons discussed above that independent claims 1, 22, and 23, as well as their respective dependent claims, remain rejected under 35 USC 103.

35 USC 101 Arguments 
2.	The Examiner has considered Applicant’s remarks in light of the claim amendments and finds the persuasive. The various recitation of GUI elements removes the claims from being directed to an abstract idea. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Franca (U.S. Patent Application Publication No. 20070112854) teaches systems and methods for automatic generation of documents.
Wang (U.S. Patent Application Publication No. 20120084096) teaches systems and methods for generating diagnostic reports using templates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/R.F.D./Examiner, Art Unit 3626                  

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626